EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezoelectric drive device comprising, inter alia, a spring portion coupled to the base at one end and coupled to the holding portion at another end and urging the convex portion toward a driven unit, wherein d1 > d2 in a natural state in which the vibrator is not urged by the urging member, where a separation distance between the one end and the convex portion along directions of the longitudinal vibration is d1 and a separation distance between the other end and the convex portion along the directions of the longitudinal vibration is d2, and d1 - d2 in an urging state in which the vibrator is urged toward the driven unit by the urging member is smaller than d1 - d2 in the natural state.
Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urano (U.S. Pre-Grant Publication No. 20120316674) discloses a vibrating body of a piezoelectric actuator including a piezoelectric device; a driving circuit; a phase difference detecting circuit; and a frequency controller for setting the power to an upper limit voltage value and a lower limit voltage value according to the phase difference changes in order to reliably activate the piezoelectric actuator in a stable state. 
Kamijo (U.S. Pre-Grant Publication No. 20130140954) discloses a vibrating piezoelectric element of an actuator that suppresses vibration leakage of a piezoelectric body to a holding case while holding the piezoelectric body by the holding case, and to reliably convert vibration of the piezoelectric body into vibration of a driven body.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



26 August 2022		

/EMILY P PHAM/Primary Examiner, Art Unit 2837